OPINION
McDONALD, Chief Justice.
Eugene Walter Haas, husband of Lennie Mae Gunter Haas, filed application in the County Court of Johnson County, to be appointed temporary and permanent guardian of the person and estate of Lennie Mae Gunter, an incompetent. Annie Dodson, Ethel Cooke, Mrs. E. I. de Cordova, Jr., Mrs. Katie Lee Hegar, Mrs. Louise Davis and Jack Russell (sisters and brother of the incompetent) filed objections to jurisdiction and venue of the Johnson County Court (and objections to the appointment of Haas as guardian) alleging that Mrs. Haas lives in Tarrant County, has no estate in Johnson County, and that her principal estate lies in Tarrant County.
After hearing the trial court overruled Annie Dodson’s (et al.) objections to jurisdiction and venue and rendered judgment appointing Haas guardian of the person of the incompetent, guardian of her estate located in Tarrant County, and appointed W. T. Hanes guardian of the estate of the incompetent located in Dallas County.
Annie Dodson, et al., appeals contending the trial court erred in retaining venue and jurisdiction because the ward was not a resident of Johnson County, and her principal estate was not situated in Johnson County.
Mrs. Lennie Mae Gunter Haas was a 63 year old widow living in Fort Worth when she married Eugene Walter Haas in March 1978. Haas moved into her home in Fort Worth (Tarrant County). She was living in Fort Worth with Mr. Haas and his son by a prior marriage on December 5, 1978 when she went to visit her sister in Throckmorton, where she suffered a heart attack and stroke on December 6,1978, and has been bedfast and in a coma since such time. Mrs. Haas was in Fort Worth nursing home at time of trial. All the evidence is that Mrs. Haas resides in Tarrant County, and that she was residing there when the application on guardianship in this case was filed. All property owned by Mrs. Haas is located in Tarrant County or in Dallas *195County. She owns no property in Johnson County.
Texas Probate Code Section 7 provides:
“Venue for the Appointment of Guardians * * * (b) For the person and estate, or either, of an incompetent, in the County where such person resides, or where his principal estate is situated”.
Although dealing with a guardianship venue statute predecessor to the present Probate Code guardianship venue statute, the Court in Weeks v. De Young, Tex.Civ.App. (Galveston) er. refused, 290 S.W. 852 holds such a venue statute mandatory and jurisdictional. See also: Munson v. Newson, S.Ct., 9 Tex. 109; Gibson v. Dennis, Tex.Civ.App. (Texarkana) er. dism’d, 90 S.W.2d 319; Bagwell v. McCombs, Tex.Civ.App. (Dallas) nwh, 31 S.W.2d 835; Doyle v. Sorrells, Tex.Civ.App. (San Antonio) nre, 297 S.W.2d 233.
Doyle, supra, holds it was the duty of the trial court to transfer the case to Tarrant or Dallas County, and refusal to do so constitutes reversible error.
Dodson, et al.’s, contentions are sustained.
Dodson and Haas both contend on appeal the trial court erred in appointing more than one guardian of the estate of Lennie Mae Gunter Haas.
Section 116 of the Probate Code expressly provides (with exceptions not applicable here) “only one person can be appointed as guardian of the person or estate”.
The trial court’s appointment of Haas as guardian of the estate in Tarrant County and Hanes as guardian of the estate in Dallas County is void. McAdams v. Wilson, Tex.Civ.App. (Amarillo) er. ref’d, 164 S.W. 59.
Such contentions are sustained.
The judgment of the trial court is reversed and vacated, and the cause remanded with instruction to transfer same to Tar-rant County or to Dallas County.
REVERSED & REMANDED.